DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the amendment filed 03/08/2022.
In light of applicant’s amendment and/or argument, previous claim rejections have been withdrawn.
Claims 1-12 and 14-19 are pending with claims 1, 4, 12, and 19 as independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Traupman et al. (US 2014/0358826, published 12/04/2014, herein as Traupman).

As per claim 1, a method, comprising: 
obtaining a feature configuration for a feature; (Traupman discloses in [0028-0040] “the source modules 202 access a configuration file that identifies raw data accessible via external data sources…the configuration file may include the user-specified raw data encoding rules that describe how each of the source modules 202 is to encode each of the raw features (from each of the external sources) into a feature vector.” EX.: the raw feature may represent the feature and the configuration file may represent the feature configuration)
the feature having a plurality of different feature values across a plurality of different computing environments; (Traupman discloses in [0028-0040] “FIG. 6 illustrates an example of raw member features stored in a database table 600 of an external data source, and an example of a member feature vector. The database table 600 identifies various members (e.g., member1, member2, member3, etc.) and, for each of the members, various member features (also known as member profile attributes), such as gender, age, location, industry, education, experience, skills, number of connections, and so on.” EX.: the member such as member1, member2, etc. may features and gender, age, location, etc. may be values for each feature. The external data sources may be different computing environments)
obtaining an anchor from the feature configuration, the anchor comprising metadata and one or more attributes; (Traupman discloses in [0028-0046] “the source modules 202 access a configuration file that identifies raw data that is located at external data sources and/or is accessible via external data sources… after accessing the configuration file 300, each of the source modules 202 may proceed to retrieve the raw features from the external data sources, based on the instructions in the configuration file 300… the configuration file 300 may include user instructions specifying that a particular source module is to access a particular piece of data (e.g., a data file or a specific portion of a data file) that is stored at a particular location corresponding to an external data source. Such instructions may be stored in, for example, the input information (e.g., 311a) of each of the source modules… a member source module may access member feature vector encoding rules in the configuration file 300 that state that, for example, a particular member feature F located at storage location L of the external data source S is to be inserted into position X of a member feature vector M. More specifically, with reference to FIG. 6, the member feature vector encoding rules may state that, for example, a member feature of gender is to be stored at a position X1 of a member feature vector, a member feature of age is to be stored a position X2 of the member feature vector, and so on. Thus, the resulting member feature vector includes various member features associated with a particular member.” EX.: the feature vector encoding rules may be instructions metadata to access features and the user-specified assembly rules may be attributes that )
using the metadata, accessing the feature in a specific environment of the plurality of different computing environments; (Traupman discloses in [0028-0046] “the source modules 202 encode the raw data from the external data sources into feature vectors, based on raw data encoding rules included in the configuration file… The encoding process may involve converting the raw data into an internal representation for insertion into a feature vector, based on the feature vector encoding rules included in the configuration file 300. For example, the feature vector encoding rules may specify that a raw data feature having a string value should be converted to a numeric value for coding into a feature vector.” EX.: the raw data encoding rules may be the metadata that state conversion of raw data into feature vector)
using the one or more attributes of the anchor, retrieving one or more feature values of the feature from the specific environment of the plurality of different computing environments; (Traupman discloses in [0028-0046] “the assembler module 204 assembles one or more of the feature vectors into an assembled feature vector. The assembler module 204 may generate the assembled feature vector based on user-specified assembly rules included in the configuration file… the configuration file may include the user-specified raw data encoding rules that describe how each of the source modules 202 is to encode each of the raw features (from each of the external sources) into a feature vector… the input information 331a may state that the assembler module 204 shall access a member feature vector output by a member source module, a content feature vector output by a content source module, and a context feature vector output by a context source module.” EX.: the user-specified assembly rules may be attributes of the anchor such that “member feature vector out” as a value may be assembled into assembled feature vector to be passed to a machine learning model. See figs. 4-6) and 
providing the one or more feature values retrieved from the specific environment for use with one or more machine learning models; (Traupman discloses in [0028-0046] “the prediction module 206 performs a prediction modeling process based on the assembled feature vector and a prediction model to predict a likelihood of a particular member (e.g., the member described in the raw member data) performing a particular user action on a particular content item (e.g., the content item described by the raw content data).” EX.: the assembled feature vector may be provided for use a prediction module or a machine leaning model). 

As per claim 2, the rejection of the method of claim 1 is incorporated and further wherein obtaining the feature configuration for the feature comprises:
obtaining a feature name for the feature from a request for feature values; (Traupman discloses in [0033] “various raw member features may also be accessed from non-stored sources of member feature data…member feature data may be included in information that comes into the system 200 dynamically with an incoming request (e.g., a request for an online inference received at runtime)… the raw features may include raw member data or raw member features describing a member. Examples of raw member data describing a member include gender, age, current location, previous locations, industry, education, alma mater, current job, current employer, previous jobs, previous employers, experience, skills, number of connections, identity of connections, networks, groups, interests, preferences, hobbies, purchase history, browsing history, ethnicity, sexual orientation, and so on. The raw member data may correspond to member profile data or member attributes associated with an account of the member on a social network service such as LinkedIn.RTM. or Facebook.RTM..” EX.: the feature name such as “member1” may be obtained from a request) and
using a global namespace of features across multiple environments to match the feature name to the feature configuration; (Traupman discloses in [0028, 0038, 0040, and 0063-0064] “The database table 600 identifies various members (e.g., member1, member2, member3, etc.) and, for each of the members, various member features (also known as member profile attributes), such as gender, age, location, industry, education, experience, skills, number of connections, and so on… a member source module may access member feature vector encoding rules in the configuration file 300 that state that…a particular member feature F located at storage location L of the external data source S is to be inserted into position X of a member feature vector M. More specifically, with reference to FIG. 6, the member feature vector encoding rules may state that, for example, a member feature of gender is to be stored at a position X1 of a member feature vector, a member feature of age is to be stored a position X2 of the member feature vector, and so on.…the assembler module 204 is configured to detect that a feature vector required for assembly into the assembled feature vector is not available (where such feature vectors may be referred to as "constituent feature vectors").” EX.: configuration file encoding rules would identify particular member feature F, which may be may indicate feature name and state how the particular feature member attribute to be inserted in position X).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4-12 and 14-19 are allowed.

Response to Arguments
Applicant’s arguments, filed 8/17/2022, with respect to the rejections of claims 1-12 and 14-19 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Traupman et al. (US 2014/0358826, published 12/04/2014).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
THIS ACTION IS MADE NONFINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174. The examiner can normally be reached 10 am to 7 pm Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        09/10/2022

/SHAHID K KHAN/Examiner, Art Unit 2178